                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                               DAVENPORT DIVISION

 UNITED STATES OF AMERICA,
                Plaintiff,                                      No. 3:20cr0011-JAJ

 vs.
 TREMAYNE LAMAR CLEMONS,
                                                                      ORDER
                Defendant.

       This matter comes before the court pursuant to defendant Conley’s March 9, 2020
Motion to Suppress Evidence.       [Dkt. 31]    The motion was filed at the beginning of the
Coronavirus pandemic.        This court certified, pursuant to the CARES Act, that in-person
hearings and jury trials were not safe in the district.   The court lifted that prohibition on in-
person hearings in Davenport, effective July 1, 2020.       Accordingly, this matter was set for
evidentiary hearing on July 14, 2020 at which the defendant was present and represented by
Jack Dusthimer.    The government was represented by Will Ripley.        The motion to suppress
is denied.
       This case arises out of the shooting death of an individual and the shooting injury of
others on December 25, 2019 in Coralville, Iowa.      Because the defendant was identified as a
close associate of the shooters, the police sought to search his apartment which is adjacent to
the shooting scene.   Witnesses had identified the shooters as having entered the defendant’s
apartment during an argument and came out with firearms used in the shooting.          Witnesses
on the scene had also given statements to the police that the defendant was trafficking in
marijuana from that residence.     Police used a trained drug sniffing dog that alerted to the
presence of controlled substances at the door to the defendant’s apartment.           Police then
received a search warrant for the apartment.
       The defendant contends that the drug dog sniff at the door to his apartment violated the
Supreme Court’s decision in Florida v. Jardines, 569 U.S. 1 (2013).      He further contends that
the dog was not reliable and therefore the dog’s alert did not provide probable cause for a
                                                1
search of the residence.   The government contends that the dog sniff did not violate Florida
v. Jardines, that the dog is reliable and that the police can rely on the good faith exception to
the exclusionary rule in any event.      The court makes the following findings of fact and
conclusions of law.
                                           Findings of Fact
       On December 25, 2019, police responded to Boston Way in Coralville, Iowa, on the
report of shootings that had left one individual dead and others sent to the hospital.   Boston
Way is a street and neighborhood with a number of multiple family residential units.         The
defendant resided at 954 Boston Way, Apartment 5.       954 Boston Way is a three story building
with four apartments per floor.
       As Iowa Division of Criminal Investigation Special Agent Richard Vale responded, he
saw that the shooting scene was behind 954 Boston Way.        Police found a significant number
of firearm shell casings in the area.    Police learned that there were two groups of people
involved in the altercation that began as a physical confrontation and ended up in the shooting.
Witnesses told the police that the defendant was a close associate of two persons who were
most culpable in the shooting, Elijah and Milton McAbee.         The McAbees were known to
frequent the defendant’s apartment.     Local narcotics investigators had historical intelligence
about the defendant’s drug trafficking activity at Boston Way. Witnesses and informants had
told the police that the defendant was dealing out of his residence.       A witness who was
reluctant to be identified told police that prior to the shooting the McAbees had gone to the
defendant’s apartment, emerged with guns and then the shooting happened.
       The multifamily unit at 954 Boston Way has no lock or security on either of its exterior
doors. The common hallways to all of the units can be accessed at any time by anyone.
       On December 26, 2019, Iowa City Police Department Canine Officer Travis Neele
brought his dog “Luke” to 954 Boston Way.           They entered the building without incident,
went to the second floor where Luke briefly examined the first apartment door before being
directed to Apartment 5.   Luke passed the door to Apartment 5, came back and unequivocally
alerted to the presence of controlled substances.     The evidence at the hearing demonstrated


                                                2
that Luke and his handler are exceedingly well trained and have been certified on at least six
occasions prior to the December 26, 2019 sniff of the defendant’s apartment door.
       Armed with this information, Coralville Police Department Detective Michael Darjania
applied for a search warrant for the defendant’s apartment.     In his affidavit [Dkt. 36-2], he
described the December 25, 2019 shooting, including the victim and the alleged shooter.
Milton McAbee was identified as being responsible for the shooting.        The affidavit shows
that witnesses identified the defendant as an associate of the McAbees.    The affidavit further
stated that investigators had received complaints in the past as well as information provided
on December 26, 2019 that the defendant resided at 954 Boston Way, Apartment 5, and sells
marijuana.    A paragraph about the drug sniffing dog and his alert on December 26, 2019 is
also included.    Finally, the affidavit contains an extensive description of the affiant’s
experience as well as common drug trafficking patterns.       Police executed the warrant and
recovered firearms, ammunition, firearm magazines, drug paraphernalia and cellular
telephones.
                                         Conclusions of Law
       As noted above, the defendant contends that the drug sniff conducted by Officer Neele
and Luke violated his rights under the Fourth Amendment pursuant to the United States
Supreme Court’s decision in Florida v. Jardines.     He further contends that the sniff done by
Luke did not provide a reliable indication of controlled substances that could support a finding
of probable cause.   The government disputes both of the defendant’s contentions and further
contends that, in any event, the fruits of the search of the defendant’s apartment are saved from
suppression by reason of the good faith exception to the exclusionary rule found in Leon.
       Dog sniffs outside apartments
       The “use of trained police dogs to investigate the home and its immediate surroundings
is a ‘search’ within the meaning of the Fourth Amendment.” Florida v. Jardines, 569 U.S. 1,
11–12 (2013). In Jardines, Florida police approached the defendant’s house with a drug-
sniffing dog, which began “energetically exploring” the area around the front door before
eventually alerting at the door’s base. Id. at 4. The Court noted that the police had an implied
license to approach the door, knock, and linger briefly before leaving, precisely because that
                                              3
is “no more than any private citizen might do.” Id. at 8 (quoting Kentucky v. King, 563 U.S.
452, 469 (2011)). But, the Court found, the officers’ decision to “introduc[e] a trained police
dog to explore the area around the home in hopes of discovering incriminating evidence” was
“something else” entirely. Id. at 9. Because these actions exceeded the scope of the officers’
implied license—and because they took place on the curtilage, or immediate surroundings, of
the home 1—the Court found that the officers had conducted a warrantless search and affirmed
the Florida court’s decision to suppress the evidence the officers seized.
       In the seven years since Jardines, the Eighth Circuit Court of Appeals has twice
confronted that case’s applicability to cases involving apartment buildings, rather than the
single-family home searched by the Florida officers. In United States v. Burston, an officer
brought a drug-sniffing dog to the defendant’s apartment and released the dog to sniff along
the exterior wall of the apartment building. 806 F.3d 1123, 1125 (8th Cir. 2015). The dog left
a walkway and sat next to Burston’s private window, between the window and a bush, before
alerting to the presence of drugs. In reversing the denial of a motion to suppress, the Eighth
Circuit Court of Appeals reasoned that the area next to Burston’s window was the curtilage of
his apartment, as it immediately surrounded his apartment and evidence showed that he often
kept a cooking grill in that spot. Id. at 1127–28. The court noted particularly that the dog had
travelled within six to ten inches of the window, in an area where no common walkway led,
and where a bush and potentially a grill prevented the area from being used as a common area.
Id. at 1129. Because the officer brought the dog onto curtilage without a warrant and for
investigatory purposes, the court found that the exclusionary rule applied. Id. at 1129.
       In United States v. Hopkins, the same officer and dog checked the exterior walls of a
row of townhouses for potential drug odors. Like in Burston, the dog came with six to eight


1 A court seeking to determine whether a particular are is part of the curtilage of the home
considers four factors: “the proximity of the area claimed to be curtilage to the home, whether
the area is included within an enclosure surrounding the home, the nature of the uses to which
the area is put, and the steps taken by the resident to protect the area from observation by people
passing by.” United States v. Bausby, 720 F.3d 652, 656 (8th Cir. 2013) (quoting United States v.
Dunn, 480 U.S. 294, 301 (1987)). These factors to be considered together, rather than
mechanically applied. Id. at 656–57.
                                                  4
inches of the defendant’s residence and “actually sniffed the creases of the door” before
alerting. 824 F.3d at 732–33. But unlike in Burston¸ a walkway, albeit one used only by the
defendant and his neighbor, led to the door where the dog alerted. Id. at 733. On appeal from
the denial of a motion to suppress, the Eighth Circuit Court of Appeals found that the officer’s
decision to bring the dog to the door violated Jardines. Id. The existence of a shared walkway
did not provide for a license to approach the door from only inches away, reasoned the court:
even the defendant’s neighbor would not come that close when passing by. Id. But unlike in
Burston, the court held that suppression was inappropriate, as the existence of the walkway
meant that the officer acted in good faith in relying on the warrant. 2 Id. at 733–34 (“Since
Jardines had concerned a single family residence and Burston was not yet decided, [the officer]
had an objectively reasonable belief that Jardines did not apply and that the dog sniff was
legal.”).
        The court assumes that the dog sniff at defendant’s apartment door violates Jardines.
        Sufficiency of the affidavit
        The Fourth Amendment protects “[t]he right of the people to be secure in their persons,
houses, papers, and effects, against unreasonable searches and seizures,” and it requires
probable cause for lawful searches and seizures. U.S. Const. amend. IV. The totality of the
circumstances is considered in determining whether probable cause exists to support a search
warrant. Illinois v. Gates, 462 U.S. 213, 230 (1983). A warrant is supported by probable cause
if “there is a fair probability that contraband or evidence of a crime will be found in the place
to be searched.” United States v. Mahler, 141 F.3d 811, 813 (8th Cir. 1998). When a warrant
affidavit contains information from an unlawful search, its sufficiency is evaluated after
deleting that information. United States v. Hernandez Leon, 379 F.3d 1024, 1027 (8th Cir.
2004) (citing United States v. Templeman, 938 F.2d 122, 124–25 (8th Cir. 1991).



2 Even when a warrant is not supported by probable cause, the Leon good faith exception to the
warrant requirement allows evidence to avoid suppression when officers’ “prewarrant conduct
[was] close enough to the line of validity to make the officers’ belief in the validity of the
warrant objectively reasonable.” United States v. Hopkins, 824 F.3d 726 (8th Cir. 2016) (quoting
United States v. Cannon, 703 F.3d 407, 413 (8th Cir. 2013).
                                                 5
       The sufficiency of a warrant affidavit which contains information from an unlawful
search is evaluated after deleting that information. United States v. Davis, 760 F.3d 901, 903-
04 (8th Cir. 2014)
       The Leon good faith exception
       Even where probable cause is lacking, the court's inquiry does not end. Pursuant to
United States v. Leon, 468 U.S. 897 (1984), there is an exception to the exclusionary rule if
“an officer acting with objective good faith has obtained a search warrant from a judge or
magistrate and acted within its scope,” even if that warrant was invalid. The good faith
exception does not apply:
               (1) when the affidavit or testimony supporting the warrant contained a
       false statement made knowingly and intentionally or with reckless disregard for
       its truth, thus misleading the issuing judge; (2) when the issuing judge wholly
       abandoned his judicial role in issuing the warrant; (3) when the affidavit in
       support of the warrant is so lacking in indicia of probable cause as to render
       official belief in its existence entirely unreasonable; and (4) when the warrant is
       so facially deficient that no police officer could reasonably presume the warrant
       to be valid.

       United States v. Notman, 831 F.3d 1084, 1089 (8th Cir. 2016) (quoting Leon, 468 U.S.
at 923). “In the absence of an allegation that the magistrate abandoned his detached and neutral
role, suppression is appropriate only if the officers were dishonest or reckless in preparing their
affidavit or could not have harbored an objectively reasonable belief in the existence of
probable cause.” Cannon, 703 F.3d at 412. A court should consider “the totality of the
circumstances, including any information known to the officer but not included in the
affidavit,” in determining whether an officer acted in good faith. United States v. Johnson, 848
F.3d 872, 879 (8th Cir. 2017).
       The Leon Court said that “the exclusionary rule is designed to deter police misconduct
rather than to punish the errors of judges and magistrates,” and that evidence should be
suppressed only when “exclusion will further the purposes of the exclusionary rule.” 418 U.S.
at 918. The Eighth Circuit Court of Appeals has clarified that “[i]f the method by which
evidence supporting a search warrant is seized is clearly illegal, then even under Leon . . .
evidence obtained under the resulting warrant should be excluded.” United States v. O’Neal,
                                             6
17 F.3d 239, 242 (1994). “If clearly illegal police behavior can be sanitized by the issuance of
a search warrant, then there will be no deterrence, and the protective aims of the exclusionary
rule will be severely impaired if not eliminated.” Id.
       Police may rely on the good faith exception to the exclusionary rule when their
“prewarrant conduct [was] close enough to the line of validity to make the officers’ belief in
the validity of the warrant objectively reasonable.” Hopkins, 824 F.3d at 733 (quoting Cannon,
703 F.3d at 413). A court should ask “whether a reasonably well trained officer would have
known that the search was illegal despite the magistrate's authorization.” Id. (quoting Leon,
468 U.S. at 922 n.23).
       In this case, the court concludes that the good faith exception to the exclusionary rule
found in Leon is applicable.   Following Florida v. Jardines, it was not clear that the holding
of that decision applied in the context of a common hallway in an unlocked apartment house.
Further, even if the drug sniff information was removed from the search warrant affidavit, the
police could rely objectively, in good faith, on the issuance of the warrant.
       Upon the foregoing,
       IT IS ORDERED that the defendant’s March 9, 2020 Motion to Suppress Evidence
[Dkt. 31] is denied.
       DATED this 20th day of July, 2020.




                                               7
